      Case 2:18-cv-00063-DGC Document 144 Filed 05/30/19 Page 1 of 2



 1 Carrie M. Francis (020453)
   Stefan M. Palys (024752)
 2 Michael Vincent (029864)
     STINSON LEONARD STREET LLP
 3 1850 North Central Avenue, Suite 2100
   Phoenix, Arizona 85004-4584
 4 Tel: (602) 279-1600
   Fax: (602) 240-6925
 5 Email: carrie.francis@stinson.com
           stefan.palys@stinson.com
 6         michael.vincent@stinson.com
 7 Attorneys for Defendants
 8                                    UNITED STATES DISTRICT COURT
 9                                           DISTRICT OF ARIZONA
10 Jeremy Thacker,                                       No. 2:18-cv-00063-PHX-DGC
11                                   Plaintiff,          DEFENDANTS’ NOTICE OF
12 v.                                                    SERVICE OF SUPPLEMENTAL
                                                         DISCLOSURE STATEMENT
13 GPS Insight, LLC; Robert J. Donat,
   Individually and as Trustee of The
14 Robert Donat Living Trust Dated April
   19, 2017;
15
                         Defendants.
16
17            Defendants hereby give notice, pursuant to General Order 17-08, of service upon
18 Plaintiff of Defendants’ Sixteenth Supplemental Disclosure Statement by e-mail on
19 May 30th, 2019.
20            RESPECTFULLY SUBMITTED this 30th day of May, 2019.
21
                                                         STINSON LEONARD STREET LLP
22
                                                   By:   /s/ Michael Vincent
23                                                       Carrie M. Francis
24                                                       Stefan M. Palys
                                                         Michael Vincent
25                                                       1850 North Central Avenue, Suite 2100
                                                         Phoenix, Arizona 85004-4584
26                                                       Attorneys for Defendants
27
28

     CORE/3505308.0002/152710136.1
      Case 2:18-cv-00063-DGC Document 144 Filed 05/30/19 Page 2 of 2




1                                    CERTIFICATE OF SERVICE
2             I hereby certify that on May 30th, 2019, I caused the foregoing document to be
3 filed electronically with the Clerk of Court through ECF; and that ECF will send an e-
4 notice of the electronic filing to:
5             Joshua W. Carden
6             JOSHUA CARDEN LAW FIRM, P.C.
              16427 North Scottsdale Road, Suite 410
7             Scottsdale, AZ 85254
              joshua@cardenlawfirm.com
8             Attorneys for Plaintiff
9             Timothy B. O’Connor
              Schneider & Onofry, PC
10            365 East Coronado Road
              Phoenix, Arizona 85004
11            toconnor@soarizonalaw.com
12            Attorneys for Defendant Donat

13
     /s/ Valerie Corral
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                 2
     CORE/3505308.0002/152710136.1
